  Case 20-71266      Doc 4     Filed 11/25/20 Entered 11/25/20 12:39:38                Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 15725-ILC-CC-035119132


                                                              15725-ILC-CC-035119132




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 24, 2020, at 5:58 o'clock PM EST, Darlene Trentz
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Central District of Illinois, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 24, 2020                      By:      /s/Kasway Zongwe


                                               Name: Kasway Zongwe


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
